DEBT CONVERSION AGREEMENT


This Debt Conversion Agreement (the "Agreement"), effective as of this 7th day
of March, 2011 (the "Effective Date") is entered into by and between, Megola,
Inc., (the "Company") and 538 Investments, Ltd. (the "Lender")


WHEREAS, Company desires to settle outstanding debt with Lender for loans
accumulated from January 31, 2010 to July 31, 2010.


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


RULE 144 and Sec 4(1) Sale of Megola Inc stock:


In connection with the issuance of non-restricted shares of common stock of
Megola Inc. (the Company) to 538 Investments, Ltd (the Lender) representing
11,800,000 shares of common stock, the Company delivers the shares without
registration under the Securities Act of 1933, as amended (the Act) pursuant to
an exemption from registration under Rule 144, and Section 4(1) of the Act.


1.  The Company acknowledges that it has been indebted to Shareholder for
$118,000 USD and will allow for conversion of the debt into common shares of
company at share price conversion of $.01.


2.   Notice of Conversion dated March 7, 2011 under which the Shareholder
elected to convert all of the outstanding debt in the amount of $118,000 USD
into 11,800,000 shares of common stock of  the Company.


3.  Financial statements of the Company from January 31, 2010 to July 31, 2010
indicates the presence of note payables under current liabilities reflected by
the balance sheet


4.    The parties understand that there is intended to be a subsequent transfer
of 2,950,000 shares issued in certificates to


538 Investments, Ltd
Euroline Clearing Corporation
Vanilla Sky, S.A
Limestone Nominees


      4.1   (A) Letter from Shareholder dated March 7, 2011 specifically
attesting to the fact that all above mentioned companies are separately held
ownership and shareholders are not affiliates of the Company, above Companies do
not have any affiliation or arrangement with any affiliates of the Company to
the extent that they could be viewed as a control relationship, the transactions
that have occurred to come into possession of the shares have not been part of
any plan to evade the registration requirements of the Act, Shareholder
investments were made between January 31, 2010 and July 31, 2010.


5.    The Company will provide a Rule 144 clean opinion concerning the shares
issued in Exchange.


6.  Representations: the Company is not or at any time been a shell company as
defined under Rule 405 of the Act. The Company is currently conducting
operations and compliant under SEC regulations and trading on the OTCBB under
symbol MGON.


 
1

--------------------------------------------------------------------------------

 
 
7.   Complete Agreement: This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. In the event that any particular provision or provisions of
this Agreement shall for any reason hereafter be determined to be unenforceable,
or in violation of any law, governmental order or regulation, such
unenforceability or violation shall not affect the remaining provisions of this
Agreement, which shall continue in full force and be binding upon the respective
parties hereto. The language of this Agreement shall be construed as a whole,
according to its fair meaning and intent, and not strictly for or against either
party hereto, regardless of who drafted or was principally responsible for
drafting the Agreement or the terms or conditions hereof


AGREED TO:


538 Investments, Ltd
 
Megola, Inc.
     
Date: March 7, 2011
 
Date: March 7, 2011
       
By:
   
By:
  
 
A Rotondi
   
Joel Gardner
 
Manager
   
President

 
 
2

--------------------------------------------------------------------------------

 